EXHIBIT 10.2

[EXECUTION VERSION]

 

 

 

GUARANTEE AGREEMENT

dated as of

January 9, 2004

and amended and restated as of September 13, 2013

among

AMERICAN AXLE & MANUFACTURING, INC.,

AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,

THE SUBSIDIARY GUARANTORS

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

Definitions

 

SECTION 1.01.

  

Credit Agreement

     1   

SECTION 1.02.

  

Other Defined Terms

     1    ARTICLE II    The Guarantees   

SECTION 2.05.

  

Agreement To Pay; Subrogation

     5   

SECTION 2.06.

  

Information

     6   

SECTION 2.07.

  

Keepwell

     6    ARTICLE III    Indemnity, Subrogation and Subordination   

SECTION 3.01.

  

Indemnity and Subrogation

     6   

SECTION 3.02.

  

Contribution and Subrogation

     7   

SECTION 3.03.

  

Subordination

     7    ARTICLE IV    Miscellaneous   

SECTION 4.01.

  

Notices

     7   

SECTION 4.02.

  

Waivers; Amendment

     7   

SECTION 4.03.

  

Administrative Agent’s Fees and Expenses; Indemnification

     8   

SECTION 4.04.

  

Successors and Assigns

     9   

SECTION 4.05.

  

Survival of Agreement

     9   

SECTION 4.06.

  

Counterparts; Effectiveness; Several Agreement

     9   

SECTION 4.07.

  

Severability

     9   

SECTION 4.08.

  

Right of Set-Off

     10   

SECTION 4.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     10   

SECTION 4.10.

  

WAIVER OF JURY TRIAL

     11   

SECTION 4.11.

  

Judgment Currency

     11   

SECTION 4.12.

  

Headings

     12   

SECTION 4.13.

  

Termination

     12   

SECTION 4.14.

  

Additional Guarantors

     12   



--------------------------------------------------------------------------------

Schedules    Schedule I    Initial Subsidiary Guarantors Exhibits    Exhibit A
   Form of Supplement



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of January 9, 2004 and amended and restated as of
September 13, 2013, among AMERICAN AXLE & MANUFACTURING, INC., AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC., the SUBSIDIARY GUARANTORS identified herein and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Reference is made to the Amended and Restated Credit Agreement dated as of
January 9, 2004 and amended and restated as of September 13, 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among American Axle & Manufacturing, Inc. (the
“Borrower”), American Axle & Manufacturing Holdings, Inc. (the “Parent”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Parent and the Subsidiary Guarantors are affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders and the Issuing Banks to extend
such credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees, credit or debit card, electronic funds transfer and
interstate depository network services and other cash management arrangements)
provided to the Parent, the Borrower or any Subsidiaries.



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the guarantee of such Subsidiary
Guarantor becomes or would become effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Guaranteed Cash Management Obligations” means the due and punctual payment and
performance of obligations (not exceeding $50,000,000 in the aggregate principal
amount) of the Parent, the Borrower and each Subsidiary (whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) under each agreement for the provision of Cash Management Services
that (a) is designated by the Borrower in writing to the Administrative Agent
from time to time as constituting Guaranteed Cash Management Obligations and
(b) (i) is in effect on the Restatement Effective Date with a Person that is a
Revolving Lender or an Affiliate of a Revolving Lender as of such date or
(ii) is entered into after the Restatement Effective Date with a Person that is
a Revolving Lender or an Affiliate of a Revolving Lender at the time such
agreement is entered into.

“Guaranteed Hedge Obligations” means the due and punctual payment and
performance of all obligations of each Loan Party under each Swap Agreement that
(i) is in effect on the Restatement Effective Date with a counterparty that is a
Revolving Lender or an Affiliate of a Revolving Lender as of such date or
(ii) is entered into after the Restatement Effective Date with any counterparty
that is a Revolving Lender or an Affiliate of a Revolving Lender at the time
such Swap Agreement is entered into; provided, however, the term “Guaranteed
Hedge Obligations” shall not create any

 

2



--------------------------------------------------------------------------------

guarantee by any Guarantor of (or grant of security interest by any Grantor to
support) any Excluded Swap Obligations of such Guarantor.

“Guaranteed Parties” means (a) the Lenders, (b) the Issuing Banks, (c) the
Administrative Agent, (d) the beneficiaries of each indemnification obligation
undertaken by the Borrower under the Credit Agreement, (e) the Guaranteed Swap
Parties and (f) the successors and permitted assigns of each of the foregoing.

“Guaranteed Swap Obligations” means (a) the Guaranteed Hedge Obligations and
(b) the Guaranteed Cash Management Obligations.

“Guaranteed Swap Parties” means (a) each counterparty to any Swap Agreement with
a Loan Party the obligations under which constitute Guaranteed Hedge Obligations
at the time and (b) each provider of Cash Management Services the obligations
under which constitute Guaranteed Cash Management Obligations at the time such
provider provides such Cash Management Services.

“Guarantors” means the Parent and the Subsidiary Guarantors.

“Indemnified Amount” has the meaning assigned to such term in Section 3.02.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Guaranteed
Parties under the Credit Agreement, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual payment of all other
obligations of each Loan Party under or pursuant to each of the Loan Documents.

“Obligations” means the Loan Document Obligations and the Guaranteed Swap
Obligations; provided, however, the term “Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support) any Excluded Swap Obligations of such Guarantor.

“Parent” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

3



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation and each other Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Subsidiary Guarantors” means the Subsidiaries identified on Schedule I and each
other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the Restatement Effective Date pursuant to Section 4.14 of this
Agreement or Section 5.09 of the Credit Agreement; provided, that if a
Subsidiary is released from its obligations as a Subsidiary Guarantor hereunder
as provided in Section 4.13(b) or (c), such Subsidiary shall cease to be a
Subsidiary Guarantor hereunder effective upon such release.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

ARTICLE II

The Guarantees

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment of the Obligations. Each of the Guarantors
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each of the Guarantors waives presentment to, demand of payment from and protest
to the Borrower or any other Loan Party of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Guaranteed Parties to any balance of any deposit account or credit on the books
of any Guaranteed Party in favor of the Borrower or any other Person.

SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim,

 

4



--------------------------------------------------------------------------------

recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of any
Guaranteed Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement; (iii) the release of any security
held by any Guaranteed Party for any of the Obligations; (iv) any default,
failure or delay, wilful or otherwise, in the performance of the Obligations; or
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Obligations). If any security is granted to secure the payment of the
Obligations, each Guarantor expressly authorizes the Guaranteed Parties to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the payment in full in cash of all the Obligations.
The Guaranteed Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Parent, the
Borrower or any other Loan Party or exercise any other right or remedy available
to them against the Parent, the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully paid in full in cash. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Parent, the Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization of the Borrower, any other Loan Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,

 

5



--------------------------------------------------------------------------------

upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Guaranteed Parties in cash the amount of such
unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Guaranteed Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 2.07. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor that would otherwise not be an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder to honor
all of its obligations under this Guarantee Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.07 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.07 or
otherwise under this Guarantee Agreement voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section 2.07
shall remain in full force and effect until the termination of this Guarantee
Agreement in accordance with Section 4.13(a). Each Qualified ECP Guarantor
intends that this Section 2.07 constitute, and this Section 2.07 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section la(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that in the event a payment of an Obligation shall be made by any
Guarantor under this Agreement, the Borrower shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment.

 

6



--------------------------------------------------------------------------------

SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation and such
other Guarantor (the “Claiming Party”) shall not have been fully indemnified by
the Borrower as provided in Section 3.01, the Contributing Party shall indemnify
the Claiming Party in an amount equal to the amount of such payment (the
“Indemnified Amount”), multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 4.14,
the date of the supplement hereto executed and delivered by such Guarantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall be subrogated to the rights of such Claiming Party under
Section 3.01 to the extent of such payment. For purposes of this Agreement, “net
worth” of any Guarantor as of any date shall mean (a) the amount of the total
assets of such Guarantor as of such date minus (b) the amount of the total
liabilities of such Guarantor as of such date, in each case that would be
reflected on a balance sheet prepared on a consolidated basis as of such date in
accordance with GAAP. Notwithstanding the foregoing, to the extent that any
Claiming Party’s right to indemnification hereunder arises from a payment or
sale of Collateral made to satisfy Guaranteed Obligations constituting Swap
Obligations, only those Contributing Parties for whom such Swap Obligations do
not constitute Excluded Swap Obligations shall indemnify such Claiming Party,
with the fraction set forth in the third preceding sentence being modified as
appropriate to provide for indemnification of the entire Indemnified Amount.

SECTION 3.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, each Guarantor hereby agrees not to exercise any rights under
Sections 3.01 and 3.02 or any other rights of indemnity, contribution or
subrogation under applicable law or otherwise in respect of payments hereunder
unless and until all of the Obligations shall have been paid in full in cash. No
failure on the part of the Borrower or any Guarantor to make the payments
required by Sections 3.01 and 3.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.

ARTICLE IV

Miscellaneous

SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Parent as
provided in Section 9.01 of the Credit Agreement.

SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power

 

7



--------------------------------------------------------------------------------

hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the Credit Agreement are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 4.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.

(b) Without limitation of the Borrower’s indemnification obligations under the
Credit Agreement, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.03 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or any of its directors,
trustees, officers or employees.

(c) The provisions of this Section 4.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement or the Credit
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement

 

8



--------------------------------------------------------------------------------

or the Credit Agreement, or any investigation made by or on behalf of any
Guaranteed Party. All amounts due under this Section 4.03 shall be payable
promptly after written demand therefor.

SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor that are contained in this Agreement
shall bind and inure to the benefit of its respective successors and assigns.

SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any Lender or any Issuing Bank
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such Loan Party, the Administrative Agent and
the other Guaranteed Parties and their respective successors and assigns, except
that no Loan Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Loan Party and may be amended, modified, supplemented,
waived or released with respect to any Loan Party without the approval of any
other Loan Party and without affecting the obligations of any other Loan Party
hereunder.

SECTION 4.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be

 

9



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity, illegality or uneforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.08. Right of Set-Off. Upon the occurrence and during the continuance
of an Event of Default, and provided that the Loans shall have become or shall
have been declared due and payable pursuant to the provisions of Article VII of
the Credit Agreement, each Lender is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender to or for the
credit or the account of any Subsidiary Guarantor against any of and all the
obligations of such Subsidiary Guarantor now or hereafter existing under this
Agreement owed to such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees to promptly notify the Parent and the Borrower
after any such set-off and application; provided, that the failure of any Lender
to so notify the Parent and the Borrower shall not affect the validity of any
such set-off and application. The rights of each Lender under this Section 4.08
are in addition to other rights and remedies (including other rights of set-off)
which such Lender may have.

SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Guarantor or its properties in the courts of any
jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising

 

10



--------------------------------------------------------------------------------

out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section 4.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement or
the Credit Agreement will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.10.

SECTION 4.11. Judgment Currency. (a) The obligations hereunder of each Guarantor
to make payments in Dollars or in an Alternative Currency, as the case may be
(the “Obligation Currency”), shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the Credit
Agreement. If, for the purpose of obtaining or enforcing judgment against a
Guarantor in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
thereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the Currency Equivalent of
such amount, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Guarantor covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency

 

11



--------------------------------------------------------------------------------

which could have been purchased with the amount of Judgment Currency stipulated
in the judgment or judicial award at the rate of exchange prevailing on the
Judgment Currency Conversion Date.

(c) For purposes of determining the Currency Equivalent under this Section 4.11,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 4.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.13. Termination. (a) Subject to Section 2.04, this Agreement and the
Guarantees made herein shall terminate when all the outstanding Loan Document
Obligations have been paid in full in cash, the Lenders have no further
commitment to lend under the Credit Agreement, the LC Exposure has been reduced
to zero and the Issuing Banks have no further obligations to issue Letters of
Credit under the Credit Agreement.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary of the Parent; provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.

SECTION 4.14. Additional Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, additional Subsidiaries may be required to become Subsidiary
Guarantors after the date hereof. Subsidiaries that are not Foreign Subsidiaries
also may elect to become Subsidiary Guarantors hereunder. Upon execution and
delivery by the Administrative Agent and a Subsidiary of an instrument in the
form of Exhibit A hereto (or any other form approved by the Administrative
Agent), any such Subsidiary shall become a Subsidiary Guarantor hereunder with
the same force and effect as if originally named as a Subsidiary Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any Subsidiary as a party to this Agreement.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 

AMERICAN AXLE & MANUFACTURING, INC.,   By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC.   By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer AAM INTERNATIONAL
HOLDINGS, INC.   By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer ACCUGEAR, INC.   By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer COLFOR MANUFACTURING, INC.
  By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer

 

[Signature Page to the Guarantee Agreement]



--------------------------------------------------------------------------------

DIETRONIK, INC.   By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer MSP INDUSTRIES CORPORATION
  By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer OXFORD FORGE, INC.   By:  

/s/ Christopher J. May

    Name:   Christopher J. May     Title:   Treasurer

 

[Signature Page to the Guarantee Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent   By:  

/s/ Richard W. Duker

    Name:   Richard W. Duker     Title:   Managing Director

 

[Signature Page to the Amended and Restated Guarantee Agreement]